Title: Address from the Inhabitants of Marblehead, 16 March 1789
From: 
To: Adams, John


          An Address to his Excellency John Adams Esquire—
          
            Sir
            [16 March 1789]
          
          the Inhabitants of Marblehead in Common with their fellow Countrymen have ever felt Strongly impressed with Sentiments of gratitude and satisfaction for the eminent Services rendered by you to the United States of America. in all their foreign Negotiations, which have been Committed to your Charge, in considering the result of those Negotiations we find Ourselves under Very peculiar Obligations. for your faithful and unshaken patronage of the Fisheries, which we apprehended to have been in danger, from the politicks and Interests of Powerful Nations, We therefore being now legally Assembled in Town Meeting pray your Excellency to Accept this our Unanimous. Address as expressing Our Sence of those essential benefits which now we enjoy in the preservation of the Fishery, for which we believe Ourselves more Especially indebted to you Excellency. while we are enjoying the fulness of those, benefits we pray your Excellency will indulge us to furnish your Table with a Small Share of the fruits of your good Services, which we wish may be Acceptable as a mark of Our gratitude
          Voted March 16th. 1789.
          Voted that the Committe Appointed to draw up an Address to his Excellency John Adams Esquire forward the Same together with the Fish—
        